PER CURIAM.
Defendant in this case appeals from a 1977 order revoking his probation and ordering him to serve the five-year sentence imposed in 1975 when the trial court had sentenced him to five years in prison, but suspended the execution of sentence and placed him on probation for a like period. The defendant concedes that revocation of probation was warranted, but argues that the five-year sentence was excessive and should be modified. Assuming, arguendo, that we have jurisdiction over the sentence, see State v. Goodin, 1 Or App 559, 465 P2d 487 (1970); State v. Gates, 230 Or 84, 368 P2d 605 (1962), we would not modify the sentence.
Affirmed.